Case 1:15-cv-00049-WMS-HKS Document 106-12 Filed 08/20/19 Page 1 of 3




    EXHIBIT J
Case 1:15-cv-00049-WMS-HKS Document 106-12 Filed 08/20/19 Page 2 of 3
 Case 1:15-cv-00049-WMS-HBS Document 69-6 Filed 04/17/18 Page 2 of 361
                                                          ROBERT SEIBERT

       UNITED STATES DISTRICT COURT
       WESTERN DISTRICT OF NEW YORK



       DARCY M. BLACK,


                                        Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC. , doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,


                                        Defendants.




                                        Examination Before Trial of

       ROBERT SEIBERT, Defendant, taken pursuant to the Federal

       Rules of Civil Procedure, in the law offices of GRECO

       TRAPP, PLLC, 1700 Rand Building, 14 Lafayette Square,

       Buffalo, New York, taken on January 10, 2018, commencing at

       9:30 A.M., before ERIN L. COPPING, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-12 Filed 08/20/19 Page 3 of 3
Case 1:15-cv-00049-WMS-HBS Document 69-6 Filed 04/17/18 Page 250 of 361


                                                                          249




  1   A.   Inappropriate.

  2   Q.   Okay.    And would    you agree with me that that

  3        s tatement would be discriminatory?

  4   A.   Yes.

  5   Q.   Okay.    And were    you ever aware of Sean Round

  6        telling Raelean Rush and/or Regina Rush that

  7        African-American boyfriend was using her for her

  8        n ame because Black men always cheat and he

  9        p robably has a lot of girlfriends?

 10   A.   Was I aware of that?

 11   Q.   Yes.

 12   A.   No.

 13   Q.   Did anyone ever -- did         you ever learn that anyone

 14        referred to Darcy Black's children as niggers?

 15   A.   No.

 16   Q.   Did anyone ever complain to you that anyone

 17        referred to Darcy Black's children as niggers?

 18   A.   To me personally, no.

 19   Q.   Yes.    Did Darcy Black ever complain to            you that a

 20        m ale employee -- a Caucasian male employee

 21        referred to her children as niggers?

 22   A.   No.

 23   Q.   Would it ever be appropriate to refer to an




                             Sue Ann Simonin Court Reporting
